DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 appears that it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claims 1 and 11, the claim recites a frame having jambs and an astragal but it is unclear if the astragal is required to be secured to the jambs since the claim simply requires an astragal that is “configured to…”. Therefore, it is unclear if the members have a positively recited structural relationship or if the members are separate unassembled pieces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US RE 43,251E to Anderson et al. in view of US 5,906,083 to Olsen et al.

Regarding claims 1 and 11, Anderson discloses a window assembly (Fig.19), comprising: a polymer window frame (Fig.19) comprising a pair of jambs (526, 528), each having one or more slots (558, 560) formed in a surface thereof, and an astragal (522, 524) configured to extend between and interconnecting the pair of jambs (Fig.18), the astragal having one or more end portions (548, 550, 544, 546) configured to extend through the one or more slots in the jambs and into a hollow cavity of the jambs (Fig.19).
Anderson appears to provide a structure that will allow the end portions to drain water through the slot and into the hollow, but does not specifically disclose wherein the end portions of the astragal are configured to channel water into the hollow cavity of the jambs via the one or more slots in the jambs for draining of said water.  
Olsen et al. disclose an intermediate framing member (100) which is secured to a vertical frame member (80) and directs (D) water through a slot (92) on the frame member and into the hollow of the member (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have engaged the jamb members with both end portions of the astragal so to create a window assembly having a known butt joint style connection which also enables moisture to drain out either direction of the astragal. Further, both joints will support and equal load since the joints will have the same structure.
Regarding claims 2 and 12, Anderson discloses wherein the frame is a window frame which would be known by one of ordinary skill in the art to further comprise or support a glass unit.
Regarding claims 3 and 13, wherein the end portions of the astragal are defined at least in part by one or more cut-outs (544 and 546 are the same as 436, 437 of Fig.15) in one or more walls of the astragal.  
Regarding claims 4 and 14, wherein the one or more cut-outs includes a cut-out in a horizontal wall of the astragal (Fig.18, 544 and 546 are cut out of horizontal walls).  
Regarding claims 5 and 15, wherein the one or more cut-outs includes a cut-out in a top wall of the astragal (Fig.18).  
Regarding claims 6 and 16, wherein the one or more slots in the jambs include a slot in a side wall of the jamb (slots 558 and 560 are same as slots 400, 402 of Fig.15).  
Regarding claims 8 and 18, wherein the end portions of the astragal extend through the one or more slots in the jambs so as to define a horizontal junction between a rear upright wall of the astragal and an edge of the one or more slots in the jambs (Fig.18).  
Regarding claims 9 and 19, wherein junctions between the astragal and the jambs excludes caulk (Fig.18; disclosure is silent on caulk which means caulk is not used).  
Regarding claims 10 and 20, wherein the window frame is made of vinyl (Abstract).  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US RE 43,251E to Anderson et al. in view of US 5,906,083 to Olsen et al. in view of US 1,101,745 to Jones.

Regarding claims 7 and 17, Anderson discloses a sidewall having slots but does not disclose wherein the one or more slots in the jambs includes a slot in an inner front wall of the jamb.  
Jones discloses providing slots in both the sidewall and the front wall of the jambs (Fig.3) in order to allow the cross member to be inserted and interlock with the jamb member, thereby creating a structurally stable connection. The more surface area in contact, the better the frictional forces will be between the frame members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635